The only credible evidence in this case is to the effect that defendant’s wife met him on a public street, and committed an assault upon him, and that he was trying to escape from her at the time he was arrested. This is insufficient to sustain a conviction for disorderly conduct. The judgment of conviction of the city magistrate, and the order of the County Court of Queens county affirming the same, are reversed, anda new trial ordered. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred. Order to be settled before Mr. Justice Burr. Upon the settlement of the order, the tribunal for the' new trial will be considered.